Citation Nr: 1309991	
Decision Date: 03/25/13    Archive Date: 04/02/13	

DOCKET NO.  07-14 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral ear disorder, including otitis media and otitis externa.

2.  Entitlement to service connection for a chronic respiratory disorder, including asthma.

3.  Entitlement to service connection for skin lesions on both thighs, claimed as secondary to steroid injections for service-connected degenerative disc disease (DDD) of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active military service from April 1993 to December 2004.

This appeal to the Board of Veterans Appeals (Board/BVA) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2010 and June 2011 the Board clarified, dismissed and decided several other claims the Veteran also had appealed, but instead remanded these remaining claims to the RO via the Appeals Management Center (AMC) for further development and consideration.  This additional development especially included having him undergo VA compensation examinations for medical opinions concerning these remaining disabilities, particularly to first determine whether he has a bilateral ear disorder of some sort and, if confirmed he does, to determine the likelihood this disorder and his asthma or whatever other respiratory disorder and skin lesions shown are related or attributable to his military service, such as, in the case of the skin lesions, caused or aggravated by steroid injections received for the already service-connected DDD affecting his lumbosacral spine.  The AMC obtained this additional medical comment, but continued to deny these remaining claims in an April 2012 supplemental statement of the case (SSOC), so these claims are again before the Board for further appellate consideration.



FINDINGS OF FACT

1.  The Veteran had relevant complaints and received relevant treatment during his service for a bilateral ear disorder, including especially for otitis media and externa, but, despite his assertions, he has not shown that he has continued to experience these disorders or their effects since the conclusion of his service to in turn meet his pleading requirement of establishing current disability on account of these disorders.

2.  His respiratory disorder, including asthma, also is not shown to be related or attributable to his service or to have incepted during his service, including especially from or as a result or consequence of exposure to asbestos.

3.  His service, however, including especially a modality of treatment of his low back disability stemming from his service, has in turn exacerbated his skin disorder.


CONCLUSIONS OF LAW

1.  A chronic bilateral ear disorder, including otitis media and otitis externa, and a chronic respiratory disorder, including asthma, are not shown to have been incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

2.  But a skin disorder affecting his thighs and neighboring areas has been aggravated by treatment of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1153, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) enhanced VA's duties to notify and assist Veterans with claims for VA benefits.  The VCAA was codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and the implementing VA regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information and any medical or lay evidence not of record that is necessary to substantiate the claim.  This includes apprising the Veteran of the evidence and information VA will obtain versus the evidence and information he is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The United States Court of Appeals for Veterans Claims (Court/CAVC) has held that these VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date.  So, ideally, the notice should address all elements of the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Also, ideally, the RO should provide this notice before initially adjudicating the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, both the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) and the Veterans Court (CAVC) have clarified that, when notice is not provided prior to initially adjudicating the claim or, if provided, the notice was inadequate or incomplete, VA can rectify ("cure") this notice defect by simply providing all necessary notice and then readjudicating the claim, including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the essential fairness of the adjudication, on the whole, is unaffected because the Veteran is still provided a meaningful opportunity to participate effectively in the adjudication of the claim, hence, the intended purpose of the notice is not frustrated, rather, preserved.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) and Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U. S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, instead, must be judged on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran bears this burden of proof of not only establishing error but also, above and beyond that, showing how it is unduly prejudicial, meaning more than harmless or outcome determinative of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, the Veteran has received all required notice, has had a meaningful opportunity to present evidence that will help him substantiate his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F. 3d 1369 (Fed. Cir. 2004).  Letters have been sent throughout the course of this appeal, including in June 2011, advising him of the evidence and information needed to substantiate his claims and of his and VA's respective responsibilities in obtaining this supporting evidence.

During his January 2011 videoconference hearing before the undersigned Veterans Law Judge of the Board, his claims were discussed and questions asked with the goal of eliciting relevant evidence tending to support his claims.  That provided opportunity for him and his representative to introduce into the record material evidence and pertinent arguments in compliance with 38 C.F.R. § 3.103(c)(2).  See also Bryant v. Shinseki, 23 Vet. App. 488 (2010).


The Board also twice remanded these claims - initially in August 2010 and more recently in June 2011 to obtain more information and evidence that might tend to substantiate these claims.  As part of this additional development, the Veteran was provided VA compensation examinations for medical opinions.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The AMC complied with the Board's remand directives in further developing these claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (indicating the Veteran is entitled, as a matter of law, to compliance with a remand directive and the Board itself commits error in failing to ensure this compliance); See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999); and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (discussing situations when it is acceptable to have "substantial," even if not "exact" compliance with the remand directive).

So, in summary, the Board finds it difficult to discern what additional guidance VA could have provided the Veteran regarding what further evidence he should submit to substantiate his claims.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994) and Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances when a remand would not serve any meaningful or useful purpose or result in any significant benefit to the Veteran).

In deciding these claims, the Board has reviewed all of the evidence in the claims file, both the physical file and electronic ("Virtual VA") file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no requirement to discuss in exhaustive detail the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F. 3d 1378, 1380 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each and every piece of evidence).  The analysis below therefore focuses on the most salient and relevant evidence, and what this evidence shows, or fails to 

show, concerning the claims.  He should not assume the Board has overlooked pieces of evidence that are not explicitly discussed.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to him).

Pertinent Statutes, Regulations, and Precedent Cases

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303(a), 3.306.

To establish entitlement to direct service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the injury or disease in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed ("noted") during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.

Certain diseases are considered chronic (i.e., permanent), per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree within some specified time after service, usually meaning to at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  Since otitis media, otitis externa, asthma, and the type of skin lesions claimed are not amongst the conditions listed in § 3.309(a) as being chronic, they are not subject to this continuity of symptomatology pleading exception provided by § 3.303(b).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

Service connection also may be granted on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In the case of aggravation, however, the Veteran is only compensated for the amount of disability he has over and above that existing prior to the aggravation.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent.

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As held in Davidson, section 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence" such as actual treatment records).  But see, too, Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (indicating that for non-combat Veterans providing non-medical related testimony regarding an event during service (or where the incident in question is not claimed to have occurred in combat), Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements).

The Veteran is competent to report on what he can observe and feel through his senses.  See Layno.  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  But once evidence is determined to be competent, the Board must determine whether the evidence also is credible, as only then does it ultimately have probative value.  See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the 

evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court/CAVC) similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing when he/she has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

The determination as to whether the requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Bilateral Ear Disorder, Including Otitis Media and Otitis Externa

A review of the service treatment records (STRs) reveals the Veteran was treated and evaluated for ear infections on several occasions during his service.  On one occasion in particular, in October 1994, he was seen for otitis media.  On another occasion in February 1995 he was evaluated for otitis externa of the right ear and otitis media of the left ear.  He was seen for otitis externa again in July 1996 and on one other occasion for eustachian tube dysfunction in December 2003.

Additional STRs, however, including a medical board report dated in March 2004 refer primarily to his low back disability (for which service connection since has been granted and a rating assigned).  He had a physical examination at that time and findings included clear tympanic membranes.  No mention was made of any problems with his ears.  His military service ended in December 2004.

Post-service medical evidence includes the report of a VA general medical examination he had a relatively short time later, in April 2005.  It was noted that he had a multitude of symptoms, but no reference whatsoever was made to any problems with his ears, including in the way of otitis media and/or externa.  Examination and findings included just a very small perforation involving his right tympanic membrane (eardrum) that appeared chronic in nature.  His left tympanic membrane was described as normal.  The examination's diagnostic impressions included chronic perforation of the right tympanic membrane.

Subsequently dated evidence includes the report of a follow-up examination with a private physician in April 2008, but primarily for problems with the Veteran's back.  Examination findings included a notation that his ear, nose, and throat examination was unremarkable.

He testified under oath however during his more recent January 2011 videoconference hearing before the Board that he still experienced recurrent ear infections up to three to four times a year, although there admittedly was no active infection at the time of his April 2005 VA examination or apparently at any other time since.

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be granted unless a current disability exists].  A "current disability" means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997). 

VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997); but see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim). 

In Ardison v. Brown, 6 Vet. App. 405, 408 (1994), the Court recognized that some conditions, by their inherent nature, wax and wane and accordingly are sometimes active and other times not.  The Court therefore concluded an examination during an inactive or remission phase did not accurately reflect elements of a skin condition that caused the Veteran to miss three to four months of work at a time. 

So recognizing all of this, the Board determined the Veteran was entitled to another VA compensation examination to determine whether he is still experiencing the recurrent ear infections he experienced in service.  And, if possible, this examination was to be scheduled during an active ear infection or phase of his disease. 

The Board's June 2011 remand of this claim therefore was primarily to determine whether the Veteran has a bilateral ear disorder - namely, otitis media and/or otitis externa.  And because of the cyclical manifestations of these type conditions, when they are at times more symptomatic than at others, if possible, the AMC was asked to try and schedule this additional examination during an active ear infection or phase of the disease.  If an ear disorder was diagnosed, the examiner would need to then comment on the likelihood (very likely, as likely as not, or unlikely) this current ear disorder is related or attributable to the Veteran's military service or dates back to his service - recognizing that he was evaluated and treated several times while in service, including for otitis media in October 1994, otitis externa of the right ear and otitis media of the left ear in February 1995, otitis externa in July 1996, and Eustachian tube dysfunction in December 2003.  So the examiner needed to consider the history of these claimed conditions and the other pertinent evidence in the claims file in providing this requested medical comment.

The Veteran resultantly was provided an ear diseases VA compensation examination in September 2011.  The examiner reviewed the medical records concerning the Veteran's service as well as the other relevant evidence in the claims file.  Reference was made to the aforementioned times in service when he was seen for either external otitis or otitis media.  He complained that since his discharge from service he had continued to have problems with recurrent ear infections.  He reiterated that he would have infections as often as three or four times a year and that they would require use of antibiotic drops.  Reference was additionally made to a recent audiology examination when it was noted that his hearing acuity was normal in both ears.  The examiner determined as a result that there had been no permanent damage to the Veteran's ears, either from noise exposure or infections.

Current physical examination was normal.  The examiner concluded that neither external otitis nor otitis media was present during his evaluation of the Veteran and that there was no confirming outside medical information to confirm this.  It was his impression that, if the Veteran is continuing to have ear canal infections and otitis externa and otitis media, it is at least as likely as not this began during his active duty military service and is at least partially a result of his active duty military service.  But, ultimately, added this examiner, there was no evidence on his examination of the Veteran or on testing at the time of that evaluation suggesting there had been any permanent damage or real disability related to this.

Generally speaking, the severity of a disability is a "downstream" issue that only comes into play once the disability is determined to be related to the Veteran's military service, i.e., service connected.  So the mere fact that a disability is just minimally disabling, or not at all, would instead factor into the rating for the disability, so, as an example, would suggest it is 0-percent disabling or noncompensable, not address the preliminary issue of its etiology in terms of its potential relationship with the Veteran's military service.  But the tone of this examiner's comments speaks to the severity of this claimed disability in terms of establishing whether there is in fact demonstration of current disability.  As explained, a necessary element for establishing entitlement to service connection is the existence of current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (Section 1110 of the statute requires the existence of a current disability for VA compensation purposes); See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of current disability, there necessarily is no valid claim because there is no existing disability to relate or attribute to service).

Here, unfortunately, the preponderance of the evidence indicates the Veteran has not met this current disability pleading requirement inasmuch as he has not shown he has had disability on account of otitis media or externa or any other ear disorder since the filing of this claim.  To the extent his lay statements are attempting to ascribe certain symptoms to a particular or specific diagnosis, he is not competent to make this determination.  Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  Here, the Board has indeed requested a medical opinion concerning this claim, so took this step in attempting to further develop this claim.

Although laymen are competent to provide opinions on some medical issues, such as the Veteran experiencing symptoms like drainage from his ears and things of those sorts, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the attribution or ascribing of these symptoms to a particular diagnosis such as otitis media or externa and, as importantly, the onset of this disorder in terms of its inception during his military service, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Therefore, his lay opinion, without more, is not dispositive, even though he says he has continued to experience recurrent ear infections since service, like those he had while in service.  See 38 C.F.R. § 3.159(a)(1) and (a)(2).

Should in the future he obtain evidence, aside from his mere lay opinion, confirming he continues to experience the ear infections he had in service, he then will have opportunity to come forward and present this additional evidence to perhaps allow for the granting of this claim.  38 C.F.R. § 3.156(a) and (b).

But in the meantime, as he has failed to satisfy his burden of proof with regards to establishing the most essential and fundamental element of his claim, that being have proof of current disability, the Board cannot at the moment grant this claim.  38 U.S.C.A. § 5107(a) (West 2002); Skoczen v. Shinseki, 564 F. 3d 1319, 1323 (Fed. Cir. 2009) (The "support" requirement of 38 U.S.C.A. § 5107 (a) requires a claimant to provide some evidentiary basis for his or her benefits claim.).  As noted by the examining physician during the September 2011 VA compensation examination, the claims file was reviewed by him and he found no confirming outside medical information confirming the presence of either otitis media or otitis externa.  He found no evidence during his examination of the Veteran showing he had any "real" disability related to his experiences in service, referring to the otitis media, externa, etcetera, he had experienced in service.  It is not enough merely for the Veteran to show he had relevant symptoms and disability while in service, as he must still presently or as mentioned, at the very least, have at some point since the filing of his claim.  But, again, he has not met this pleading requirement.

He has repeatedly referred to recurrent ear infections since his military service.  The post-service medical evidence of record does not support this assertion, however.  While notation was made at the time of his VA general medical examination in April 2005 of a small perforation in his right tympanic membrane, the left tympanic membrane was described as normal, and the records thereafter show he was seen for evaluation and treatment purposes for unrelated disorders.  But even on those occasions, general physical examination did not identify any abnormality involving his ears, such as chronic otitis media or externa, and as importantly he did not complain of any such abnormalities.

The medical records cited are highly probative both as to his subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining his then state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  Accordingly, the lack of contemporaneous evidence in this instance diminishes the reliability of the lay statements provided by the Veteran to the effect that he has had recurrent ear infections since his service, like those he had during his service.

This was also the case at the time of the examination accorded him by VA most recently in September 2011, on remand, when the examiner had access to the entire claims file for review of the relevant history.  The Board finds that the specific and reasoned opinion of this September 2011 VA examiner is entitled to 
greater weight than the more general lay assertions of the Veteran, even if they are competent and credible.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations include the qualifications of the person opining).

For these reasons and bases, the preponderance of the evidence is against this claim of entitlement to service connection for a bilateral ear disorder.  The benefit of the doubt doctrine therefore is not for application, and this claim accordingly must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F. 3d 1282, 1287 (Fed. Cir. 2009).

Respiratory Disorder, including Asthma

A review of the pertinent evidence of record discloses that, when completing an asbestos medical surveillance program questionnaire during service, it was noted the Veteran had been exposed to asbestos for about one month while renovating a ship in which he had removed insulation from pipes.  He claims his asthma is a consequence of that asbestos exposure during his service.

The record shows he was treated for acute asthmatic bronchitis in September 2006.  In February 2011 he was accorded a diagnosis of asthma.

There are no specific statutes or regulations pertaining to service-connection claims involving asbestos exposure.  However, the Court has indicated claims involving asbestos exposure should be analyzed under the appropriate administrative guidelines.  See Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  VA has set forth administrative guidelines for compensation claims based on asbestos exposure.  See M21-1, VBA Adjudication Procedural Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9 (December 13, 2005).  

The manual provides that adjudication of a service-connection claim for disability resulting from asbestos exposure should include determinations as to whether:  1) service records demonstrate the Veteran was exposed to asbestos during service; 2) development has been completed sufficient to determine whether he was additionally exposed to asbestos either before or after service; and 3) a relationship exists between the asbestos exposure during his service and the claimed disease, keeping in mind latency and exposure factors.  M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9, Subsection (H); See also Ashford v. Brown, 10 Vet. App. 120, 124 (1997).  

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire proofing materials, and thermal insulation.  The Manual also lists some of the major occupations involving exposure to asbestos including mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction,  manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and foreign materials, asbestos cement sheet and pipe products, and military equipment.  Id., at Subsection (f).  

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and be inhaled and swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can lead to a non-exclusive list of asbestos related diseases/abnormalities:  Fibrosis (the most commonly occurring of which interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusion and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id., at Subsection (b).  

The guidelines provide that the latency period for asbestos related diseases varies from 10 to 45 years or more between first exposure and development of disease.  VA Manual, paragraph 9 (d).  The extent and duration of exposure to asbestos is not a factor for consideration.  Id. at Subsection (D).  Thus, in asbestos-related disease can develop from brief exposure to asbestos or as a bystander.  

The guidelines further provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease.  The VA Manual, Paragraph 9(e).  Rating specialists must develop any evidence of asbestos exposure before, during, and after service.

The Veteran, as mentioned, has a diagnosis of asthma.

During his VA general medical examination in April 2005, he complained of a multitude of symptoms, but with regards to unrelated disorders.  He expressed no complaints concerning his breathing or respiratory system in general, and physical examination at that time revealed his lungs were clear.  

The pertinent medical evidence includes a communication from a private physician in February 2011 indicating the Veteran was a patient of his who had multiple medical conditions that included asthma.  This doctor did not comment on the etiology of the asthma, however, including especially in terms of whether it was the result of asbestos exposure during the Veteran's military service or, instead, the result of some other cause.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

But since the Veteran at least had a diagnosis of asthma, so confirmation he had this claimed condition, a medical nexus opinion was needed concerning its etiology - but specifically in terms of whether it is a consequence or result of the exposure to asbestos he had during his service.  The Board therefore remanded this claim in June 2011 for this additional medical comment.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (When determining whether a VA examination and medical nexus opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggest an association between the disability and service or a 
service-connected disability.)

The Veteran resultantly had a VA compensation examination in September 2011 for the purpose of obtaining an opinion as to the etiology of any current respiratory disorder, including especially his asthma.  He said that, while in service, he was given an inhaler for shortness of breath after climbing just one flight of stairs or running.  He reported being told he had "borderline" asthma.  Following objective physical examination he was given a diagnosis of Alpha one antitrypsin deficiency.  A problem noted as associated with this diagnosis was asthma.  The examiner however stated that, "after thorough review of the [claims file] and examination of the Veteran it is my medical opinion that it is not at least as likely as not that the Veteran's [shortness of breath] called asthma by the Veteran and treated 8/02 with bronchodilators, Albuterol, and Flonase was not caused or aggravated by his military service to include exposure to asbestos."  So this examiner disassociated the Veteran's disability from his military service, including especially from any exposure to asbestos in service (which VA has conceded occurred), and there is no countervailing or contrary medical opinion in the file refuting this VA examiner's unfavorable conclusion concerning this claim.

This commenting VA examiner went on to provide rationale by indicating that the service treatment records showed one month asbestos exposure during service, but that the Veteran gave a history of nine months exposure verbally during the current examination.  The Veteran also gave a family history of Alpha I antitrypsin deficiency in two sisters and the death of a brother from this illness.  It was noted that he had tested low for the Alpha 1 antitrypsin while being worked up for asthma in the military.  The examiner therefore surmised that, based on the family history, the symptoms of shortness of breath were more likely than not caused by the Alpha 1 antitrypsin deficiency.  The examiner stated in addition that the pulmonary function test (PFT) results did not show diffusing capacity (the extent to which oxygen passes from the air sacs of the lungs into the blood) decreases that one would expect with asbestos exposure.  He added that PFT during the Veteran's military service compared with studies done after service showed actual improvement.  The examiner concluded by saying, "therefore in my opinion the abnormal PFT's in the military were related to familial Alpha 1 antitrypsin deficiency and were not worsened by the military exposure to asbestos."

Congenital and developmental defects are not "diseases or injuries" within the meaning of applicable legislation for VA disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  VA's General Counsel has held, however, that service connection may be granted for diseases, though not defects, of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  The Court indicated that support for this position could be found in VA's regulations, themselves, noting that sickle cell anemia, although a familial disease, was included for rating purposes in the Schedule for Rating Disabilities (Rating Schedule).

Also according to the VA General Counsel's opinion, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

Thus, to allow for proper legal analysis of a Veteran's claim as it pertains to the claimed disability, medical clarification may be necessary as to whether the Veteran's condition is a congenital or developmental "disease" or "defect." See id; Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009).  If the claimed disorder is a "disease", an opinion may be required as to whether it was as likely as not aggravated by the Veteran's period of active service beyond its natural progression. If the claimed disorder instead is a "defect", an opinion may be required as to whether it was as likely as not subject to a superimposed disease or injury during military service that resulted in disability apart from the congenital or developmental defect.

Here, the VA physician who reviewed the entire claims file and examined the Veteran in September 2011 opined that the familial deficiency was not worsened by the Veteran's military exposure to asbestos.  He noted the PFT done after service showed actual improvement, rather than worsening, when compared to the studies that were done in service.  This, then, did not provide reason for concluding the Veteran's asbestos exposure in service had resulted in any worsening of his disability.  This September 2011 VA examiner observed that PFT did not show decreases in diffusing capacity that would be expected with asbestos exposure.  There is no other medical opinion of record on this determinative issue, which is particularly noteworthy since the determination of the etiology of the Veteran's respiratory disorder is a complex question requiring an opinion of a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is competent to report what he can observe and feel through his senses, such as having difficulty breathing or shortness of breath (SOB).   Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, when considering whether his lay evidence is competent, the Board must determine, on a case by case basis, whether his particular disability is the type of disorder for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  And type of disorder he has is not readily amenable to mere lay comment regarding either its diagnosis or etiology, so including in terms of whether it is the result of the asbestos exposure during his military service.

The VA examiner opined in September 2011 that there is no such etiological relationship between any current respiratory diagnosis and the Veteran's active military service, including his exposure to asbestos.  The Board attaches significant probative weight to this VA medical opinion as the examiner possesses the requisite medical expertise needed to comment and had access to the Veteran's history.  He made specific reference to the Veteran's service treatment records and PFT that was accorded him during his service in the years since.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The opinion therefore had the proper factual foundation and predicate and, hence, is entitled to a lot of probative weight, especially since uncontroverted by the other medical evidence of record.  Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).

The Veteran is not as competent as the VA medical examiner with regards to these determinative issues of diagnosis and etiology.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, the preponderance of the evidence is against this claim, so it must be denied.

Skin Disorder

The essential basis of this claim is not that it necessarily incepted during the Veteran's military service, so not so much that it was directly incurred in service, as it is instead claimed to be secondary to the steroid injections he takes for his service-connected low back disability (DDD of his lumbosacral spine).

The VA physician who examined the Veteran and reviewed the entire claims file in September 2011 agrees with him regarding this cause-and-effect correlation.

The Veteran's service treatment records show that, on enlistment examination in April 1993, notation was made of mild acne involving his face.  It was not considered disqualifying.  The remainder of his service treatment records does not mention or otherwise refer to complaints or findings referable to a skin disorder.

When the Veteran had a VA general medical examination in April 2005, his various complaints did not include any mention of difficulties with his skin.  However, on examination it was observed there were multiple small, about three millimeters in diameter, macules.  There were about 10 in number and they extended from his buttocks down to the popliteal fossa of his thighs.  The pertinent impression was lesions on the posterior thigh of unclear etiology, "but generally asymptomatic."

The Veteran claims these skin lesions are the result of nonsteroidal anti-inflammatory drugs (NSAIDs) taken by injections that he has received over the years for treatment of his service-connected low back disability.


Since the April 2005 VA examiner had observed, but did not comment on this possible relationship, a medical nexus opinion was needed concerning this determinative issue of causation.  See McLendon, 20 Vet. App. at 79.  The Board therefore remanded this claim in June 2011.

The Veteran resultantly had the VA skin examination in September 2011.  He explained that, whenever he received injections for his back pain, he would develop pustules.  It was noted these would eventually heal leaving round scars that were not active at the present time.  The course of the condition thus was described as intermittent.  There were no systemic symptoms present.  The examiner stated there was no evidence in the military records or on examination of the back documenting skin lesions after injections with steroids on multiple visits.  But on his then current examination, there were 17 areas of scarring on both buttocks up and down the upper thighs.  A diagnosis was made of acneiform scarring involving the buttocks and upper thighs.  He opined that, "after thorough exam of the C file and the Veteran it is not as least as likely as not that the Veteran's scarring lesions on his buttocks and upper thighs are caused by the steroid injections for his spine.  It is as least as likely as not [however] based [upon] the Veteran's testimony that the scars and pustule on his buttocks and upper thighs are aggravated by the steroid injections."  As for rationale, the examiner stated the Veteran had facial acne noted on his intake physical and this was suggestive of an underlying tendency to acneiform lesions forming.  The examiner then went on to explain that steroids are known to have acne as a side effect and he remarked that he therefore would "assign a 50 percent aggravation to [the Veteran's] underlying tendency to acne related to his steroid injections."

The Board finds no reason to disagree with this VA examiner's opinion as he had access to the entire claims file in expressing his opinion, examined the Veteran personally, and discussed the underlying rationale for his findings.


The Board does not express any opinion as to the severity of this skin disorder insofar as the appropriate rating for it.  This, as already alluded to when discussing one of the other claims, is a "downstream" issue.  The RO will assign an appropriate disability rating in the first instance.  Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction between the terms "compensation", "rating", and "service connection" as, while related, each has a distinct meaning as specified by Congress).


ORDER

Service connection for a bilateral ear disorder, including otitis media and externa, is denied.

Service connection for a chronic respiratory disorder, including asthma, also is denied.  

But service connection for skin lesions of the thighs and surrounding areas secondary to steroid injections for treatment of the service-connected low back disability is granted.



	                        ____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


